UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1881



JIMMY GIBSON, SR.; JIMMY GIBSON, JR.; HOWARD H. PIERCE; RANDY
CLARK; TERRY WHITE; ERTLE P. MOORE,

                 Plaintiffs - Appellants,

           v.


FLUOR DANIEL SERVICES CORPORATION,

                 Defendant - Appellee,

           and


FLUOR ENTERPRISES, INC., d/b/a Fluor Facility and Plant
Services, Incorporated; FLUOR CONSTRUCTORS INTERNATIONAL,
INCORPORATED; FLUOR DANIEL ILLINOIS, INCORPORATED; FLUOR
FEDERAL SERVICES, INCORPORATED; FLUOR INDUSTRIAL SERVICES,
INCORPORATED; FLUOR NE, INCORPORATED; FLUOR MAINTENANCE
SERVICES, INCORPORATED,

                 Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:05-cv-00525-WLO)


Argued:   May 13, 2008                       Decided:   June 11, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Geraldine Sumter, FERGUSON, STEIN, CHAMBERS, GRESHAM &
SUMTER, PA, Charlotte, North Carolina, for Appellants.      John
Doughty Cole, Sr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Charlotte, North Carolina, for Appellee. ON BRIEF: Nicholas J.
Sanservino, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Six Native Americans bring this employment discrimination suit

against Fluor Daniel Services Corporation (“Fluor”).             The district

court granted summary judgment to Fluor; we affirm.



                                    I.

     Jimmy Gibson, Sr., Jimmy Gibson, Jr., Howard H. Pierce, Randy

Clark,    Terry   White,   and   Ertle   P.    Moore   (collectively    “the

employees”) filed this action against Fluor. All of the employees,

except Gibson, Jr., who complains of Fluor’s failure to hire him,

worked for Fluor at the Duke Power Belews Creek between mid-2002

and early 2003; most were discharged by Fluor after violating

company rules.    Nevertheless, the employees allege that they were

subjected to a hostile work environment, unlawfully terminated,

refused   promotion,   refused    hiring,     and   retaliated    against   in

violation of 42 U.S.C. § 1981 (2000) and suffered, at Fluor’s

hands, intentional infliction of emotional distress, negligent

infliction of emotional distress, negligent hiring or supervision,

and wrongful discharge in violation of state law. After completion

of discovery, the magistrate judge issued a thorough opinion,

recommending that the district court grant Fluor’s motion for

summary judgment with respect to all claims.            The district court

adopted the magistrate judge’s recommendation in its entirety, and

the employees now appeal.


                                     3
                                 II.

     After careful review of the magistrate judge’s recommendation,

the extensive record, and the parties’ excellent briefs and oral

arguments, we can only conclude that the district court properly

granted summary judgment to Fluor.     For the most part, we agree

with the rationale set forth by the magistrate judge, and with the

few exceptions noted within, adopt it as our own.1

                                  A.

     The employees allege that Fluor subjected them to a hostile

work environment.    To prevail on such a claim, they must proffer

evidence that they suffered harassment that was “(1) unwelcome; (2)

based on race; and (3) sufficiently severe or pervasive to alter

the conditions of employment and create an abusive atmosphere.”

Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001).

     The employees point to the presence of ugly racist graffiti in

the many port-o-johns surrounding the large construction site in

which they worked and the use of racially offensive derogatory

remarks on site.    They complain that the magistrate judge erred in



     1
      The magistrate judge characterized several of the employees’
contentions as vague, conclusory, and unsubstantiated. Of course,
unsupported speculation will not defeat evidence proffered in
support of a summary judgment motion. See Francis v. Booz, Allen
& Hamilton, Inc., 452 F.3d 299, 308 (4th Cir. 2006).            But
allegations of specific factual contentions, even if lacking exact
dates or details, differ from conclusory allegations. On review,
we give the employees the benefit of all factual allegations,
unless Fluor offered contrary evidence that the employees failed to
challenge.

                                  4
evaluating the graffiti separately from their evidence as to the

general abusive workplace atmosphere.            However, after evaluating

the graffiti together with the other evidence the employees offer

of a hostile work environment, we believe that the magistrate judge

nonetheless reached the correct conclusion.             The alleged conduct

was not “sufficiently severe or pervasive to alter the conditions

of employment” or “create an abusive atmosphere.”               Id.

                                      B.

     The      employees   also   challenge   several    adverse       employment

actions.

     The majority of the employees assert that Fluor discharged

them for discriminatory reasons.          A plaintiff can establish such a

claim in two ways.

     First, under Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003),

an employee can offer sufficient direct or circumstantial evidence

of impermissible racial motives for the discharge.               In this case,

however, as the magistrate judge explained, the employees have

failed   to    offer   such   evidence,    and   the   record    offers   well-

substantiated alternate grounds for their discharge, e.g., Fluor

concluded that Gibson, Sr., threatened a supervisor with a welding

lead, that Pierce overturned a truck, that Clark worked within six

feet of the edge of an elevated platform without a safety harness,

and that White fought with a co-worker.




                                      5
     Alternatively, a plaintiff can demonstrate discriminatory

discharge by offering evidence from which a factfinder could

conclude, inter alia, that (1) the prohibited conduct in which he

engaged was comparable in seriousness to misconduct of employees

outside the protected class; and (2) he suffered more severe

discipline for their misconduct than the comparable employees

outside the protected class.     Taylor v. Va. Union Univ., 193 F.3d

219, 234 (4th Cir. 1999) (en banc).     This the employees have also

failed to do.   The employees consistently complain that they did

not engage in the misconduct for which they were discharged and

that the relevant Fluor official, Paul Burgess,2 erred in finding

that they did engage in this misconduct.     But “[a]n employer who

fires an employee under the mistaken but honest impression that the

employee violated a work rule is not liable for discriminatory

conduct.”   Damon v. Fleming Supermarkets, 196 F.3d 1354, 1363 n.3

(11th Cir. 1999); see also Holland v. Washington Homes, Inc., 487

F.3d 208, 220 (4th Cir. 2007).    Nothing in the record supports the

view that Burgess, even if incorrect, did not honestly believe that

the employees engaged in the misconduct in question.      Thus, the

discharge claims fail.




     2
      Fluor asserts that Paul Burgess did not know that the
employees were Native Americans and so could not have discriminated
against them on this basis.      The employees have offered some
evidence to the contrary. Accordingly, we do not in any way rely
on Burgess’s asserted lack of knowledge with regard to this matter.

                                   6
     The employees also protest two other kinds of employment

actions -- failure to promote and failure to hire.    Gibson, Sr.,

Pierce, and White allege that Fluor discriminated against them when

it refused to promote them under circumstances giving rise to an

inference of unlawful discrimination; Gibson, Jr., asserts Fluor

similarly discriminated in refusing to hire him.      See Honor v.

Booz-Allen & Hamilton, Inc., 383 F.3d 180, 189 (4th Cir. 2004).   We

agree with the magistrate judge that Gibson, Sr., Pierce, and White

failed to offer evidence from which a jury could infer unlawful

discrimination and that Gibson, Jr., failed to offer any evidence

supporting an inference that Fluor did not hire him because of

unlawful discrimination. Summary judgment on these claims was also

proper.

                                C.

     Finally, the employees allege that Fluor unlawfully retaliated

against them.   To make out a prima face case of retaliation, a

plaintiff must demonstrate:   (1) he engaged in protected activity;

(2) the employer took an adverse action against him; and (3) a

causal relationship exists between the protected activity and the

employer’s adverse actions.   See Price v. Thompson, 380 F.3d 209,

212 (4th Cir. 2004).     If a plaintiff makes this showing, an

employer can offer a nonretaliatory reason for the employment

action, which the plaintiff must demonstrate is pretextual in order

to prevail.   Id.


                                 7
     Unquestionably, Fluor took adverse employment actions against

the employees.       Moreover, although it is a close question, we

believe that the employees have proffered sufficient evidence from

which a jury could conclude that they engaged in protected activity

-- namely, complaints about the port-o-johns and racist language

and treatment in the workplace.       But the employees have offered no

evidence that a causal nexus existed between any adverse employment

action   and   the   protected   activity.    Moreover,   Fluor   offered

nondiscriminatory reasons for the employment actions, which the

employees failed to rebut.       Thus, the district court also properly

granted summary judgment on these claims.3



                                    III.

     For all of these reasons, the judgment of the district court

is

                                                              AFFIRMED.




     3
      For the reasons stated by the magistrate              judge,   the
employees’ state law claims fail as well.

                                     8